   Case 2:19-mj-00256-RJK Document 1 Filed 05/07/19 Page 1 of 2 PageID# 1

                                                                 FILED
                   IN THE UNITED STATES DISTRICT COUPT


                  FOR THE EASTERN DISTRICT OF VIRGIN::a        MAY - 7 2019
                             NORFOLK DIVISION
                                                          CLERK U.S. DISTRICT COURT   f
                                                                NORFOLK. VA
UNITED STATES OF AMERICA


      V.                                Case No.
                                        Court Date: May 22, 2019
DEASIA L. JONES


                           CRIMINAL INFORMATION


                   (Misdemeanor)-Violation No. 7341560

     THE UNITED STATES ATTORNEY CHARGES:


     That on or about March 12, 2019, at Naval Support Activity

Hampton Roads, Norfolk, Virginia, on lands acquired for the use of the

United States and within the special maritime and territorial

jurisdiction thereof, in the Eastern District of Virginia, the

defendant, DEASIA L. JONES, did drive a motor vehicle upon a highway

without a valid driver's license, second offense, the defendant having

been previously convicted of driving without a valid driver's license

in the Juvenile and Domestic Relations Court for the City of Norfolk,

Virginia on February 14, 2017, for an offense committed on December

16, 2016.

     (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia, Section 46.2-300.)
   Case 2:19-mj-00256-RJK Document 1 Filed 05/07/19 Page 2 of 2 PageID# 2


                                    Respectfully submitted,

                                    G. Zachary Terwilliger
                                    United States Attorney




                              By:
                                    (^ames T. Cole
                                     Special Assistant U.S. Attorney
                                    Office of the U.S. Attorney
                                    101 West Main Street, Suite 8000
                                    Norfolk, VA 23510
                                    Ph: (757) 441-6712
                                    Fax:(757) 441-3205
                                    James.ColeOusdoj.gov




                          CERTIFICATE OF MAILING


     I hereby certify that on the date indicated below, I caused a
true and correct copy of the foregoing Criminal Information to be
mailed, postage prepaid, to the defendant in the above-styled case.



                                           1- a
                                     Tames T. Cole
                                    'Special Assistant U.S. Attorney
                                    Office of the U.S. Attorney
                                    101 West Main Street, Suite 8000
                                    Norfolk, VA 23510
                                    Ph: (757) 441-6712
                                    Fax:(757) 441-3205
                                    James.ColeOusdoj.gov




                                    7      n,.   301?
                                    Date
